Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Warrel (Reg. 70213) on 12/17/21.
The application has been amended as follows:
Claims 5, 12, and 18 are canceled.
Claims 1, 6, 8, 13, and 15 have been amended as annotated below:
1. (Currently Amended) A cutting device comprising: a motor for driving a cutting blade to cut material; a shroud configured to at least partially enclose the cutting blade, said shroud defining a debris chamber into which material debris generated by the cutting blade during cutting is received; a source of vacuum in fluid communication with said debris chamber; a vacuum conduit defining a vacuum path extending between said debris chamber and said source of vacuum; a platform assembly coupled to said shroud and including: a deck plate defining an upper opening for receiving the cutting blade; a base plate defining a lower opening for receiving the cutting blade, said base plate being movable between a plurality of cut depth positions relative to said shroud; and a pivot joint coupling said base plate to said deck plate wherein said base plate is pivotable between a plurality of cut angle positions in which a relative angle between said deck plate and said base plate is varied; and an expandable section disposed between said shroud and said platform assembly, the expandable section comprising a first expandable portion sealing about said base plate and said shroud as said base plate moves between the plurality of cut depth positions relative to said shroud, and a second expandable portion 

6. (Previously Presented) The cutting device of claim 1 [[5]], wherein said second expandable portion sealing about said deck plate and said base plate is defined by a flexible bellows.

8. (Currently Amended) A cutting device comprising: a motor for driving a cutting blade to cut material; a shroud configured to at least partially enclose the cutting blade, said shroud defining a debris chamber into which material debris generated by the cutting blade during cutting is received; a source of vacuum in fluid communication with said debris chamber; a vacuum conduit defining a vacuum path extending between said debris chamber and said source of vacuum; a platform assembly coupled to said shroud and including: an upper member defining an upper opening for receiving the cutting blade; a lower member defining a lower opening for receiving the cutting blade, said lower member being movable between a plurality of cut depth positions relative to said shroud; and a pivot joint coupling said lower member to said upper member wherein said lower member is pivotable between a plurality of cut angle positions in which a relative angle between said upper member and said lower member is varied; and an expandable section disposed between said shroud and said platform assembly, the expandable section comprising a first expandable portion sealing about said lower member and said shroud as said lower member moves between the plurality of cut depth positions relative to said shroud, and a second expandable portion 

13. (Previously Presented) The cutting device of claim 8 [[12]], wherein said second expandable portion sealing about said upper member and said lower member is defined by a flexible bellows.  

15. (Currently Amended) A cutting device comprising: a cutting blade; a motor coupled to said cutting blade to drive said cutting blade; a shroud configured to at least partially enclose said cutting blade, said shroud defining a debris chamber into which material debris generated by said cutting blade during cutting is received; a source of vacuum in fluid communication with said debris chamber; a vacuum conduit defining a vacuum path extending between said debris chamber and said source of vacuum; a platform assembly coupled to said shroud and including: an upper member defining an upper opening for receiving said cutting blade; a lower member defining a lower opening for receiving said cutting blade, said lower member being movable between a plurality of cut depth positions relative to said shroud; and a pivot joint coupling said lower member to said upper member wherein said lower member is pivotable between a plurality of cut angle positions in which a relative angle between said upper member and said lower member is varied; and an expandable section disposed between said shroud and said platform assembly, the expandable section comprising a first expandable portion  sealing about said lower member and said shroud as said lower member moves between the plurality of cut depth positions relative to said shroud, and a second expandable portion 
19. (Currently Amended) The cutting device of claim [[18]] 15, wherein said second expandable portion sealing about said upper member and said lower member is defined by a flexible bellows.


Allowable Subject Matter
Claims 1-4, 6-11, 13-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Martin (USPGPUB 20060053629), and Yoshida (USPGPUB 20050262706) which teach various aspects of a portable cutting machine having the features as set forth in the claims and noted in the previous Office action mailed on 8/18/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the cutting device comprises an “expandable section having a first expandable portion sealing about said base plate and said shroud as said base plate moves between the plurality of cut depth positions relative to said shroud, and the expandable section having a second expandable portion, separate from said first expandable portion sealing about said base plate and said deck plate as said deck plate moves between said plurality of cut angle positions relative to said base plate.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 8 and 15.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724